DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 10, 2021 with respect to claim 1 have been fully considered but they are not persuasive. 
The applicant has argued that “…The Office states that Tazawa fails to disclose the limitation, “the second side is longer than the first side”. Office Action dated June 17, 2021, at page 3. The Office then asserts that Iwayama discloses this limitation based solely on the statement that Iwayama states in paragraph [0038] that “[t]he shape of the window can be selected optionally”. Office Action at page 3. In other words, the Office unreasonably relies on Iwayama to theoretically disclose every single possible opening shape of the infinite possible opening shapes. However, there is no explicit, implicit, or inherent disclosure in Iwayama that an opening has a second side longer than a first side, and that to assert that a sentence saying that an opening shape can be “optionally” selected discloses this limitation is in clear error. Therefore, Applicant respectfully submits the Office has failed to establish a prima facie case of obviousness by improperly asserting that Iwayama discloses the claim element, “the second side is longer than the first side”. Thus, Applicant respectfully submits that the Office’s obviousness rationale of substituting one known element for another is also improper, as the Office has failed to show that the claim element in question is known in the art.”
The examiner does not agree. It is well known in the art that there is a temperature difference between the upper and lower portions of a light emitting element during operation. For example, see Zelenka et al. (5,313,482) (col 1, lines 16-59) and Arndt (5,278,859) (col 1, lines 57-60). Therefore, one of 
Applicant’s arguments with respect to claim 2 have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 
Applicant’s arguments with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (2016/0268770) in view of Iwayama et al. (2006/0159146).

Regarding claim 1, Tazawa et al. disclose: a bottom base material (19B) that includes a first surface (Fig. 2, [0042]), and mounting part (29) on the first surface on which a light emitting element (17) is to be mounted (Fig. 2, [0042], [0043]); and a frame member that includes side walls (19S) erected on the first surface to surround the mounting part (Fig. 2, [0042], [0043]), and an opening (11P) that penetrates through one of the side walls, wherein the opening includes an inner edge having a first side (bottom portion of opening 11P) and a second side (top portion of opening 11P), the first side extending along the first surface and arranged at a position close to the bottom base material (bottom portion of opening 11P extending along surface of bottom base material 19B), and the second side extending along the first surface and arranged at a position farther from the bottom base material than the first side (top portion of opening 11P extending along surface of bottom base material 19B and is at a position farther from the bottom base material 19B).
Tazawa et al. do not disclose: the second side is longer than the first side. 
Iwayama et al. disclose: the shape of the window (opening) can be selected optionally ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tazawa by selecting the shape of the opening so that the second side is longer than the first side because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a light emitting housing with an opening (window) for coherent light output.

Regarding claim 3, Tazawa as modified disclose: wherein the first side of the opening is at a height of the first surface (bottom portion of opening 11P is at a height of the first surface 19B, see Fig. 2 of Tazawa). 

Regarding claim 4, Tazawa as modified do not disclose: wherein the inner edge of the opening is formed in a skirt shape widening from a bottom base material side toward an upper part side of the opening. 
Iwayama et al. disclose: the shape of the window (opening) can be selected optionally ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tazawa by selecting the shape of the opening so that the inner edge is formed in a skirt shape widening from a bottom base material side toward an upper part side of the opening because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a light emitting housing with an opening (window) for coherent light output.

Regarding claim 6, Tazawa as modified disclose: wherein a part of the transparent member is embedded in the bonding material on an opening side of the bonding material that is closer to the opening (Tazawa, Figs. 2 and 3a, [0059]). 

Regarding claim 7, Tazawa as modified disclose: wherein the transparent member is not in contact with the one of the side walls (transparent member 15 not in direct contact with side walls 19S due to bonding material) (Tazawa, Figs. 2 and 3a, [0059]). 

Regarding claim 8, Tazawa as modified disclose: wherein the bottom base material includes a base (29) protruding from the first surface of the bottom base material, and the base comprises the mounting part (Tazawa, Fig. 2, [0042], [0043]). 

Regarding claim 12, Tazawa as modified disclose: a light emitting element (17) mounted on the mounting part of the light-emitting-element housing member according to claim 1 (Tazawa, Fig. 2, [0042], [0043]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (2016/0268770) in view of Iwayama et al. (2006/0159146) and Fukuda et al. (2010/0128750).

Regarding claim 9, Tazawa as modified do not disclose: wherein the mounting part of the base is inclined with respect to the first surface. 
Fukuda et al. disclose: mounting part (9b) of the base is inclined (Fig. 2, [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tazawa as modified by using an inclined mount part in order to change the output angel of the laser device.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (2016/0268770) in view of Iwayama et al. (2006/0159146) and Althaus et al. (2002/0196824).

Regarding claim 10, Tazawa as modified do not disclose: an array member comprising a plurality of light-emitting-element housing members according to claim 1 connected in an array. 
Althaus et al. disclose: array member comprising a plurality of light-emitting-element housing members (5) connected in an array (Fig. 5, [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tazawa as modified by forming a plurality of light-emitting-element housing members connected in an array in order to increase the number of coherent light beams emitted by the device.

Regarding claim 13, Tazawa as modified disclose: and a light emitting element (17) arranged on the mounting part of each light-emitting-element housing member of the plurality of light-emitting-element housing members constituting the array (Tazawa, Fig. 2, [0042], [0043]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (2016/0268770) in view of Iwayama et al. (2006/0159146), Althaus et al. (2002/0196824) and Brunner et al. (2007/0253667).

Regarding claim 11, Tazawa as modified disclose: plurality of light-emitting-element housing members are integrally formed (Althaus, Fig. 5, [0047]).
Tazawa as modified do not disclose: wherein the plurality of light-emitting-element housing members are integrally sintered. 
Brunner et al. disclose: structure is joined together in a mechanically stable manner, for example via a sinter process ([0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tazawa as modified by joining together the light emitting element housing members using sintering in order to secure the position of the housing members to each other. 

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a length of the opening in a direction perpendicular to the first surface is longer than the second side.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a transparent member is arranged, via a bonding material (AuSn), on an external surface of the one of the side walls, and the bonding material is not arranged in a non-arranged part comprising a periphery of the opening in the external surface.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828